DETAILED ACTION
Notice to Applicant
The amendment filed 11/9/20202 has been entered. The following has occurred: Claims 1, 10, 16, and 75 have been amended; Claims 5-6, 14, 17-19, 21-71, and 76 have been canceled.
Claims 1-4, 7-13, 15-16, 20, and 72-78 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 3/30/2015.
Response to Amendment
35 U.S.C. 112(b) rejections are added in light of the amended limitations. 
35 U.S.C. 103 rejections are maintained in light of the amended limitations. 
Priority
The present application claims priority to Provisional Application 62/140,400, filed on 3/30/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83-84 are rejected
Claim 83 is found to be indefinite as whether claim 83 is depending on claim 82 or claim 83. If claim 83 depends on claim 83, which is improper. The examiner considers this to potentially be a typographical error, but even though it appears that this dependency issue is a typographical error, the examiner is unclear which claim Applicant intended claim 83 to depend on. As such, this necessitates a 35 U.S.C. 112(b) rejection and Applicant needs to amend and clarify this issue. For the purposes of expediting compact prosecution, the Examiner will interpret claim 83 to be dependent of claim 82, wherein the steps are referring to patient identifying information. 
Claim 84 depends from claim 83 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-19, and 72-78 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2014/0365175 A1), hereinafter “Packer,” in view of Geheb (US 2014/0005736 A1), hereinafter “Geheb.”
Claim 1, Packer discloses a system for handoff of clinical data (system and technique used to gather CPR related information on a patient and to provide reports/date to a different location; paragraph [00061), the system comprising: 
a first medical device comprising an automated external defibrillator (AED) (portable defibrillator 112; figure 1 a; paragraph [0045]) configured to, during a first part of a medical event, monitor and/or deliver therapy to a patient and store first clinical information about the patient (portable defibrillator 112 may serve as a patient monitor via sensors to monitor information during an event; processing (storage) of data may occur on defibrillator; paragraphs [0045), [0049]); 
a second medical device comprising an advanced life support (ALS) monitor/defibrillator (tablet 116; paragraph [0044]) configured to, during a second part of the medical event, monitor and/or deliver therapy to the patient and store second clinical information about the patient (tablet 116 had a graphical display to repost information at any time during the event; processing (storage) of data may occur on table 116; paragraphs [0044], [0048]-(0049]); and
at least one control module (computer system1200 of figure 12 for use with the system of figure 1; paragraphs [0054], [0149]) configured to:
establish a communicative coupling between the first medical device and the second medical device (paragraphs [0049], “the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.”, [0160], “Device 1250 may communicate wirelessly through communication interface 1266, which may include digital signal processing circuitry where necessary. Communication interface 1266 may provide for communications under various modes or protocols, such as GSM voice calls, SMS, EMS, or MMS messaging, CDMA, TDMA, PDC, WCDMA, CDMA2000, or GPRS, among others. Such communication may occur, for example, through radio-frequency transceiver 1268. In addition, short-range communication may occur, such as using a Bluetooth, WiFi, or other such transceiver (not shown). In addition, GPS (Global Positioning System) receiver module 1270 may provide additional navigation—and location—related wireless data to device 1250, which may be used as appropriate by applications running on device 1250.” More information regarding to the communication between the first and second medical device over network, see Paragraphs [0052]-[0054], [0057], [0064]), and
determine that the first and second medical devices are proximately located based on the establishment of the communicative coupling (Para. [0160], system includes a GPS to provide location information of the devices and short-range communication such as Bluethooth and WiFi to show that tablet 116 and defibrillator 112 are proximately located to each other; see Fig. 1A and para. [0102]-[0103]. Also in paragraphs [0045]-[0048], [0078], and [0088] disclosing the defibrillator 112 provides sensor on the victim 102. Fingerprint obtained from a fingerprint reader and blood oxygen level from blood oxygenation sensor attached from defibrillator on the victim incorporated with driver’s license information entered on the tablet 116 are used together to identify the victim/patient of the event. Specifically in paragraphs [0043]-[0048] and [0102]-[0103] and Fig. 1A, the defibrillator 112 is connected 
wherein the first and second medical devices are configured to provide prompts for confirmation of a handoff from the first medical device to the second medical device of the first clinical information stored by the first medical device in response to the determination that the first and second medical device are proximately located (Paragraphs [0043]-[0048] and [0102]-[0103] and Fig. 1A, disclosing the defibrillator 112 is connected to the victim 102 and is in short range wireless data connection with the tablet 116 using Bluetooth technology which disclosing the first and second medical devices are proximately located being used on a same patient during medical event. Examples of providing prompts for confirmation of a handoff from the first medical device to the second medical device of the first clinical information stored by the first medical device in response to the determination that the first and second medical device are proximately located can be found in paragraph [0049], disclosing “the defibrillator 112 may include a display that matches that of the tablet 116, and the two may thus show matching data. In contrast, the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 may show more complete information such as secondary historic information. Also, the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.” The matching of data on display is example of prompts of confirmation. Further in paragraph [0074] disclosing the monitoring and feedback provided by the process, after the configuration of defibrillator 112 and table 116, the defibrillator may ask the rescuer on a display or via a spoken request, which representative of prompt for confirmation. Also in , 
wherein, based on the confirmation, the at least one control module is configured to enable the handoff of the first clinical information stored by the first medical device to the second medical device (Para [0053]-[0057] disclosing the enabling of a handoff of the first clinical information stored by the first medical device to the second medical device, which is similar to the above-mentioned limitation in accordance of the Applicant’s Specification para. [0166]-[0168], “instead of the device pairing that can occur as described above, handoff of clinical event data accomplished via a remote server or the “cloud” may also occur automatically and/or with or without pairing or other intervention by the users of the medical devices. Data relating to a patient may be gathered by a first device 102 and made available or stored on a server (e.g. server 108 and/or 116). The data set includes one or more indications or fields or other associations that identify the patient, identify the time that the data set was collected, that identify the location where the data set was collected, and/or that identify the person or crew member(s) associated with the data collection or data entry. When a second device 104 is intended to be used on the same patient during the same medical event, for example, the second device 104 may query the remote server by sending to the remote server one or more of: information that identifies the patient, information about the time (e.g. that the query is being made to the server), information about the location of the second device 104, and/or information that identifies the person or crew members associated with or who are using the second device 104. The server (e.g. 108) may attempt to match one or more such data points or types of information with stored clinical event data. When the server identifies a match, the server takes the stored clinical event data (from the first device 102) and sends it to the second device 104. The patient information may include the patient's name, social security number, driver's license number, or any other uniquely identifying information about the patient, and , and
wherein, in response to the handoff, the second medical device is configured to: (access to the tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; paragraph [0055]), 
(a) display at least some of the first clinical information (the tablet 116 may show information and metrics based upon the CPR (medical event) occurring; paragraphs [0049], and [0080]. Para. [0048] disclosing the displaying information from the defibrillator regarding ETCO2 and SPO2. Para. [0044], “emergency medical technician 114 in this example is interacting with a computing device in the form of a touchscreen tablet 116. The tablet 116 may include a graphical display by which to report information to the emergency medical technician 114, and may have an input mechanism such as a keyboard or a touchscreen by which the emergency medical technician 114 may enter data into the system 100.”), 
(b) display information derived from at least some of the first clinical information (CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; display can be on the tablet 116; paragraphs [0013], [0017], [0049]), 
(c) modify operation of the second medical device based on the first clinical information (after a rescue attempt the tablet may modify its display to show the overall performance summary, on a split screen; modified techniques and protocols are provided to the user on the tablet; paragraphs [0098]-(0099], [0142]), and/or 
store the first clinical information in the second medical device or a remote database (each device may store information about case; all information may be stored on a central server system 120 or remotely; paragraphs [0049], [0060], [0106]).
While Packer teaches the use of portable defibrillator as a first medical devices and tablet as second medical device to monitor and deliver therapy to a patient. The only difference between the claimed invention and Packer is that, Packer does not expressly identify the first medical device as an automated external defibrillator (AED) and second medical device as advanced life support (ALS) monitor/defibrillator. 
However, Geheb which is in analogous field of providing life support system to apply life support protocol, does specifically and additionally teach:
a first medical device comprising an automated external defibrillator (AED) configured to, during a first part of a medical event, monitor and/or deliver therapy to a patient and store first clinical information about the patient (para. [0007], [0023]-[0024], “the first life support device includes at least one of an automated external defibrillator, a wearable therapeutic device, and a basic life support defibrillator, and the second life support device includes an advanced life support defibrillator. In an embodiment, the first life support device is configured to apply the treatment to the subject.” The subject is the patient);  
a second medical device comprising an advanced life support (ALS) monitor/defibrillator configured to, during a second part of the medical event, monitor and/or deliver therapy to the patient and store second clinical information about the patient (para. [0007]-[0008], [0029] “second life support device includes an advanced life support defibrillator.” “The operating instructions from the second life support device include an instruction to apply treatment to the subject from the second life support device. The second life support device can also display the operating instructions. In an embodiment, a monitor can display the operating instructions. In some embodiments, the control unit of the first life 
at least one control module (para. [0031] control unit) configured:
determine that the first and second medical devices are proximately located based on the establishment of the communicative coupling (para. [0031]-[0032], [0041]), 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include automated external defibrillator as first medical device and advance life support monitor/defibrillator as second medical device and automatic communication between the two medical devices as taught by Geheb for the motivation of instant communication between devices and save time in the effort of applying therapy to victim, as the sooner the effort begins, the better the victim’s chances of survival (para. [0004]). 
Claim 2, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the first medical device is configured to store the first clinical information in a first memory (each of the medical devices may store and process information; devices including defibrillator, ventilator or tablet device are all shown to have a memory; figure 12; paragraphs [0060], [0149]-[0150]), and the second medical device is configured to store the second clinical information in a second memory, and wherein the at least one control module is further configured to establish access by the second medical device to the first memory to enable the handoff of the first clinical information 
Claim 3, the combination of Packer and Geheb makes obvious of the system of claim 2. Packer further discloses wherein the first memory and the second memory are part of a same memory device (memory may be stored on a single one of the computing devices (same memory device), and distributed on a network by server 120; paragraphs [0049], [0100], [0149]).
Claim 4, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the second part of the medical event occurs after the first part of the medical event (second part of the medical event may be the ceasing of the CPR administration, occurring after the event has started (first part of event); paragraph [0142]).
Claim 7, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the at least one the control module is further configured to determine that the first medical device and the second medical device are proximately located in response to exchange of radio frequency signals (communication between the devices of the system may include radio signals through a radio-frequency transceiver; paragraph [0160]).
Claim 8, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the at least one control module is further configured to determine that the first medical device and the second medical device are proximately located in response a receipt of a global positioning system (GPS) signal from each of the first medical device and the second medical device (system includes a GPS to provide location information of the devices of the system; paragraph [0160]).
Claim 9, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein at least one the control module is further configured to determine that the first medical device and the second medical device are proximately located in response to each of the first medical device and the second medical device being connected to a shared local area network (LAN)
Claim 10, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses:
wherein the at least one control module is further configured to determine that the first and second medical devices are to be used on the same patient during the medical event based on one or more correlations between (a) one or more of the first clinical information, patient identifying information for the patient treated with the first medical device (Paragraphs [0045]-[0048]. [0078], and [0088] disclosing the defibrillator 112 provides sensor on the victim 102. Fingerprint obtained from a fingerprint reader and blood oxygen level from blood oxygenation sensor attached from defibrillator on the victim incorporated with driver’s license information entered on the tablet 116 are used together to identify the victim/patient of the event), 
a time for the first clinical information (Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment), and 
an identity of a caregiver for the first clinical information (identity of the caregiver is determined based upon the logging in using biometric information; paragraph [0055]), and 
(b) one or more of the second clinical information (Para. [0022], [0065], [0078], [0088], [0102] disclosing blood pressure, blood pulse, blood oxygen, gender of the patient, finger print, etc. to be examples one or more of the clinical information), a time for the second clinical information (Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment), patient identifying information for the patient treated with the second medical device (Paragraphs [0045]-[0048]. [0078], and [0088] disclosing the defibrillator 112 provides sensor on the victim 102. Fingerprint obtained from a fingerprint reader and blood oxygen level from blood oxygenation sensor attached from defibrillator on the victim incorporated with driver’s license information entered on the tablet 116 are used together to identify the victim/patient of the event), and an identity of a caregiver for the second clinical information (identity of the caregiver is determined based upon the logging in using biometric information; paragraph [0055]). 
Claim 11, the combination of Packer and Geheb makes obvious of the system of claim 2. Packer further discloses wherein the first memory is provided on the first medical device and the second memory is provided on the second medical device (memory may be stored on any one of the computing devices and distributed on a network by server 120; paragraphs [0049], [0100], [0149]).
Claim 12, the combination of Packer and Geheb makes obvious of the system of claim 2. Packer further discloses wherein at least one of the first memory and the second memory is located remotely from the first and second medical devices in a network (data may be stored remotely from a device on any other one of the devices; paragraphs [0049], [0080], [0160]), and wherein the first medical device and the second medical device are communicably coupled via the network (one of the medical devices may be remote from the victim; data between devices may be transmitted wirelessly; paragraphs [0080], [0160]; claim 6), and wherein the at least one control module is further configured to enable the handoff of the first clinical information via the network (Paragraphs [0053]-[0054], [0057], [0064]).
Claim 13, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the first medical device and the second medical device are configured to communicatively couple with one another for direct device-to-device communications and wherein the at least one control module is further configured to established the direct device-to-device communications to enable the handoff of the first clinical information (there may be direct connection between tablet and defibrillator to send information to the central system; second device obtains information for the portable defibrillator; figure 4; paragraph [0048]. Access to the tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; paragraph [0055]. CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be 
Claim 15, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the first clinical information details administration of cardiopulmonary resuscitation (CPR) to the patient during the first part of the medical event (CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; paragraphs [0013], [0017]).
Claim 16, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein, in response to the handoff, the second medical device is configured to display chest compression metrics included in or derived from at least some of the first clinical information (CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; CPR quality information includes: depth, compression rate, and fraction; paragraphs (0013], (0015], [0017]).
Claim 72, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the modifying the operation of the second medical device based on the first clinical information comprises modifying one or more algorithms used by the second medical device (a protocol is generated by a central computer server system and then automatically downloaded to, and implemented by, the portable computing device, which download, update, and modifying protocol is representative the modifying the operation of the second medical device based on the first clinical information comprises modifying one or more algorithms used by the second medical device
Claim 73, the combination of Packer and Geheb makes obvious of the system of claim 72. Packer further discloses wherein the one or more algorithms used by the second medical device comprise at least one clinical decision support algorithm (Para. [0091] disclosing a number of different actions or activities that are performed by a rescuer on a victim may be combined using a predetermined formula or algorithm to produce a more general descriptor of the quality of care that is given to the victim which is a clinical decision support algorithm. Furthermore, in para. [0074], disclosing the system follow a branch of programming that recommend or do not recommend switch rescuers based on the situation which is also an example of clinical decision support algorithm).
Claim 74, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the modifying the operation of the second medical device based on the first clinical information comprises modifying an output of the second medical device to indicate the handoff of the first clinical information to the second medical device (Para. [0052]-[0053], [0074], and [0161] disclosing modifying an output/feedback in audio or on display of the second medical device to indicate the established access).
Claim 75, the combination of Packer and Geheb makes obvious of the system of claim 74. Packer further discloses wherein the output of the second medical device comprises one or more of an audio signal and a visual indication on a screen of the second medical device (para. [0052], [0080], disclosing the visual indication of feedback on the screen of the second medical device. (device may provide audible cues; paragraphs [0047], [0052), [0161]).
Claim 77, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the at least one control module is provided with at least one of the first medical device and the second medical device 
Claim 78, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the at least one control module is provided remotely from the first and second medical devices with a network (data may be provided remotely from the first and second medical devices with a network see para. [0049], [0080], [0160] and claim 6). 
Claim 79, the combination of Packer and Geheb makes obvious of the system of claim 10. Packer further discloses wherein the time for the first clinical information is a time stored with the first clinical information, and wherein the time for the second clinical information is a time of a query sent to the at least one control module by the second medical device (Para. [0055], “Information that is stored for a rescue incident may also include an identifier for the technician 114 and any other technician that participated in the rescue. Using such identifiers, the server system 120 may later be queried so as to deliver data for all incidents that the particular technicians have been involved in. The tablet 116 or defibrillator 114 may include mechanisms so that the technicians can identify themselves and thus have their identifier stored with the information. For example, the technicians may be required to log in with the tablet 116 when their shift starts, so that all information subsequently obtained by the tablet 116 or components in communication with the tablet may be correlated to the identifier.” Disclosing tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment). 
Claim 80, the combination of Packer and Geheb makes obvious of the system of claim 10. Packer further discloses wherein the at least one control module is provided remotely from the first and second medical devices with a network (each device may store information about case; all information may be stored on a central server system 120 or remotely; paragraphs [0049], [0060], [0106]), and 
wherein the time for the first clinical information and the time for the second clinical information are communication traffic times for network communication traffic between the first and second medical devices and the at least one control module (Para. [0049], “the processing and display of data may occur on the defibrillator 112, the tablet 116, or on both. For example, the defibrillator 112 may include a display that matches that of the tablet 116, and the two may thus show matching data. In contrast, the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 may show more complete information such as secondary historic information. Also, the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.” Which disclosing the communication of (first clinical) information between the first and second medical devices. Para. [0052] teaching the use of short-range wireless data transmitter or transceiver, such as a mechanism communicating via BLUETOOTH technology between defibrillator 112 with the tablet 116. In para. [0055], “Information that is stored for a rescue incident may also include an identifier for the technician 114 and any other technician that participated in the rescue. Using such identifiers, the server system 120 may later be queried so as to deliver data for all incidents that the particular technicians have been involved in. The tablet 116 or defibrillator 114 may include mechanisms so that the technicians can identify themselves and thus have their identifier stored with the information. For example, the technicians may be required to log in with the tablet 116 when their shift starts, so that all information subsequently obtained by the tablet 116 or components in communication with the tablet may be correlated to the identifier.” Disclosing tablet in communication with the defibrillator log a specific period of time and store such medical information between the rescuer and victim with the two medical devices for later query/retrieval. Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the medical treatment. The Office takes the position that the communication traffic time similar to a timestamp log of communication between the first and 
Claim 81, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein, in response to the handoff, the second medical device is configured to display one or more visual representations of the first clinical data, the one or more visual representations comprising one or more of: a visual representation of a presenting heart rhythm of the patient when the first medical device began monitoring the patient, a visual representation of a heart rhythm of the patient immediately prior to cardiac arrest, and a visual representation of a heart rhythm of the patient subsequent to an administration of a shock (Para. [0045], disclosing the electrocardiogram (ECG) signals may be read from the victim by the sensors of the defibrillator. Fig. 2B and para. [0089] disclosing the ECG display 236 in display of Fig. 2B. ECG is a visual representation of a heart rhythm of a patient. More examples of ECG or heart rhythm visual representation is provided in Fig. 10). 
Claim 82, the combination of Packer and Geheb makes obvious of the system of claim 1. Packer further discloses wherein the confirmation comprises at least one of input of a key-code and input of patient identifying information to at least one of the first and second medical devices (Para. [0055] disclosing the logging may require the entry of a user name and password, or biometric identification, which is representation of input of key-code. Para. [0088], “a victim identification area in the upper left corner of the display includes an image 232 of the victim and personal information 234 about the victim. The image 232 may be obtained from a central server system in response to entering identification information for the victim. For example, a driver's license found with the victim may indicate a name of the victim, or a fingerprint may be obtained from a fingerprint reader for the victim, where the fingerprint reader may be incorporated with a blood oxygenation sensor. Such a mechanism for identifying the victim may be used to recover limited medical record information about the victim, such input of patient identifying information to at least one of the first and second medical devices). 
Claim 83, the combination of Packer and Geheb makes obvious of the system of claim 82. Packer further discloses wherein the patient identifying information comprises one or more of a patient's name, a patient's social security number, and a patient's driver's license (Para. [0088], “a victim identification area in the upper left corner of the display includes an image 232 of the victim and personal information 234 about the victim. The image 232 may be obtained from a central server system in response to entering identification information for the victim. For example, a driver's license found with the victim may indicate a name of the victim, or a fingerprint may be obtained from a fingerprint reader for the victim, where the fingerprint reader may be incorporated with a blood oxygenation sensor. Such a mechanism for identifying the victim may be used to recover limited medical record information about the victim, such as the blood type, allergies and medications taken by the victim.”). 
Claim 84, the combination of Packer and Geheb makes obvious of the system of claim 83. Packer further discloses wherein the patient identifying information comprises one or more of a patient's name, a patient's social security number, and a patient's driver's license (Para. [0088], “a victim identification area in the upper left corner of the display includes an image 232 of the victim and personal information 234 about the victim. The image 232 may be obtained from a central server system in response to entering identification information for the victim. For example, a driver's license found with the victim may indicate a name of the victim, or a fingerprint may be obtained from a fingerprint reader for the victim, where the fingerprint reader may be incorporated with a blood oxygenation sensor. Such a mechanism for identifying the victim may be used to recover limited medical record information about the victim, such as the blood type, allergies and medications taken by the victim. The image 232 may be displayed so that the rescuer may manually confirm that the patient who is identified by the system is the same person as the victim who is lying front of them (where the victim is unable to identify himself or herself).” Which is representation of identifying a match of the patient identifying information input (driver’s license, name, and fingerprint) and determining/confirming that the patient is same person as the patient identifying information from image of the patient or associated information). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2014/0365175 A1), hereinafter “Packer,” in view of Geheb (US 2014/0005736 A1), hereinafter “Geheb,” and further in view of Jelatis et al. (US 2008/0244717 A1), hereinafter “Jelatis.”
Claim 20, the combination of Packer and Geheb makes obvious of the system of claim 9. Packer further discloses wherein the handoff of the first clinical information is enabled via the LAN (Para. [0166] disclosing the use of local area network (“LAN”) for system interconnect communication of the system). The only difference between Packer, Geheb and the claimed invention is that, the combination does not disclose wherein the handoff of the first clinical information is enabled via the LAN based on authentication of one or both of the first and second medical devices. 
	However, Jelatis which is directed to a system and method for confirming identity and authority by a patient medical device, which does wherein the handoff of the first clinical information is enabled via the LAN based on authentication of one or both of the first and second medical devices (system and method for confirming identity and authority on a medical device, such as defibrillator, requires use of a public key and is based on a certification authority; abstract; paragraphs [0007], [0019]. Para. [0021] teaches interconnect of information is provided over a network in conventional wired, wireless, or various combinations of interconnectivity). 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the system of Packer and Geheb using LAN connectivity of information to further include the authentication, as taught by Jelatis, for the advantage of ensuring the .
Response to Arguments	
35 U.S.C. 103 Rejections:
The Applicant’s remarks filed on 11/9/2020 have been fully considered but found to be unpersuasive. 
	On pages 8-9 of the remark, the Applicant asserts:
The FOA asserts that "Packer further discloses wherein the at least one control module is further configured to prompt for confirmation of the handoff on at least one of the first medical device and the second medical device...[0051], [0074]" (FOA, page 9). Paragraph [0051] of Packer discusses that a "tablet 116, for example, may determine an appropriate provision of ventilation and compare it to the level of ventilation that the victim is receiving, and may provide feedback for a rescuer, either directly...on a screen of the tablet 116 or...through an audio system of the tablet 116, or indirectly, by causing defibrillator 112...to provide such feedback. For example, defibrillator 112...may provide a metronome or verbal feedback telling a rescuer to squeeze the ventilation bag 104 harder or softer, or faster or slower." Paragraph [0074] of Packer discusses that "the defibrillator may ask the rescuer...whether the rescuer is alone or is being aided...then the system may subsequently indicate when rescuers are to switch roles [and may obtain]...the actual names of the rescuers... such as by lay rescuers speaking their names into the device in response to prompts from the device." 

However, Packer is silent at least regarding "at least one control module configured to: establish a communicative coupling between the first medical device and the second medical device, and determine that the first and second medical devices are proximately located based on the establishment of the communicative coupling, wherein the first and second medical devices are configured to provide prompts for confirmation of a handoff of the first clinical information stored by the first medical device to the second medical device in response to the determination that the first and second medical devices are proximately located, and wherein, based on the confirmation, the at least one control module is configured to enable the handoff of the first clinical information stored by the first medical device to the second medical device," (emphasis added) as recited in part in claim 1 as amended. Geheb is also silent regarding at least these features of claim 1 and does not cure the deficiencies in Packer. Therefore, claim 1 at least as amended is patentable over Packer and Geheb, taken alone or in combination.



The Examiner respectfully states the 103 rejection above in light of the amended claim limitations. That in paragraphs [0043]-[0048] and [0102]-[0103] and Fig. 1A, disclose the defibrillator 112 is connected to the victim 102 and is in short range wireless data connection with the tablet 116 using Bluetooth technology which disclosing the first and second medical devices are proximately located being used on a same patient during medical event. Examples of providing prompts for confirmation of a handoff from the first medical device to the second medical device of the first clinical information stored by the first medical device in response to the determination that the first and second medical device are proximately located can be found in paragraph [0049], disclosing “the defibrillator 112 may include a display that matches that of the tablet 116, and the two may thus show matching data. In contrast, the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 may show more complete information such as secondary historic information. Also, the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.” The matching of data on display is example of prompts of confirmation. Further in paragraph [0074] disclosing the monitoring and feedback provided by the process, after the configuration of defibrillator 112 and table 116, the defibrillator may ask the rescuer on a display or via a spoken request, which is representative of prompt for confirmation. Also in paragraphs [0052] and [0161] disclosing the communication of airflow sensor 106 and defibrillator 112 via BLUETOOTH 
The 35 U.S.C. 103 Rejections are maintained in light of the amended claims above. 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687